                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    T. MONTANA BELL,                              No. 4:18-CV-02177

                 Plaintiff,                       (Judge Brann)

          v.                                      (Magistrate Judge Saporito)

    C/O ROTHROCK, et al.,

                 Defendants.

                                         ORDER

                                      MARCH 16, 2020

         Plaintiff T. Montana Bell filed a complaint in the Court of Common Pleas

for Centre County, Pennsylvania on October 1, 2018. The complaint alleges that

while Bell was incarcerated at SCI Rockview located in Centre County,

Defendants violated his federal civil rights under Title II of the Americans with

Disabilities Act and the First, Eighth, and Fourteenth Amendments to the United

States Constitution made actionable by 42 U.S.C. § 1983, as well as state-law tort

claims. Defendants removed the action to this Court on November 9, 2018.

         On August 16, 2019, Defendants moved for summary judgment on all

claims.1 On January 30, 2020, Magistrate Judge Joseph F. Saporito, Jr. issued a

Report and Recommendation recommending that this Court grant Defendants’



1
    Mot. for Summ. J. (ECF No. 14).
motion for summary judgment in part and deny the motion in part as moot. No

timely objections were filed to this Report and Recommendation.

         Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.2 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.3 Upon

review of the record, the Court finds no clear error in Magistrate Judge Saporito’s

conclusions. Consequently, IT IS HEREBY ORDERED that:

         1.      Magistrate Judge Joseph F. Saporito, Jr.’s Report and

                 Recommendation (ECF No. 33) is ADOPTED.

         2.      Defendants’ motion for summary judgment (ECF No. 14) is

                 GRANTED IN PART and DENIED IN PART as moot.

         3.      Plaintiff’s claims for damages against the Pennsylvania Department of

                 Corrections and against the individual defendants in their official

                 capacities are DISMISSED for lack of subject-matter jurisdiction

                 pursuant to Federal Rule of Civil Procedure 12(b)(1).




2
  Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
(3d Cir. 1987) (explaining that court should in some manner review recommendations regardless
of whether objections were filed).
3
    28 U.S.C. § 636(b)(1); Local Rule 72.31.


                                               -2-
4.   The remainder of Plaintiff’s federal civil rights claims for damages

     and declaratory relief under 42 U.S.C. § 1983 and Title II of the

     Americans with Disabilities Act are DISMISSED for failure to state a

     claim on which relief can be granted.

5.   Plaintiff’s state-law claims are DISMISSED for failure to state a

     claim on which relief can be granted.

6.   The Clerk of Court is directed to close the case.


                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -3-
